Citation Nr: 0918155	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  08-01 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1948 to March 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2007, a 
statement of the case was issued in December 2007, and a 
substantive appeal was received in January 2008.   

The Board notes that the Veteran also disagreed with the 
denial of service connection for foot pain due to cold injury 
(claimed as frozen feet).  The RO granted service connection 
by way of a December 2007 rating decision.  As the grant of 
service connection constitutes a complete grant of the claim, 
the issue is not before the Board.  

The Veteran presented testimony at a Board hearing in 
February 2009.  A transcript of the hearing is associated 
with the Veteran's claims folder. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hearing loss was not manifested during the Veteran's 
active duty service or for many years after service, nor is 
it otherwise related to service.

2.  Tinnitus was not manifested during the Veteran's active 
duty service or for many years after service, nor is it 
otherwise related to service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated July 2007.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran a 
physical examination in November 2007, obtained a medical 
opinion as to the etiology and severity of disabilities, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the Veteran's February 2009 Board hearing, he claimed that 
he drove trucks (two by six wheelers) for eight hours a day.  
He testified that the trucks had a 50 caliber machine gun on 
them; and that the troops practiced shooting balloons over 
the ocean.  Every three months he would have to drive his 
truck up to where troops were conducting European maneuvers 
(with explosions).  He testified that by the time he left 
service, his hearing had deteriorated and that he had ringing 
in his hears.  He also testified that he has been exposed to 
loud noises since leaving service.  He worked close to the 
gear in a cotton mill; and he drove a truck for 13 years.  He 
testified that after returning home from service, family 
members told him that he was having difficulty hearing.  The 
Veteran submitted a statement from his sister that stated 
that "When [the Veteran] came home from the army we noticed 
his hearing was affected.  His ears have been giving him 
problems through the years, especially with hearing."  

On examination in May 1948 at the time of entry into service, 
the Veteran's hearing acuity on voice testing was reported to 
be 15/15 in both ears.  The Veteran's service treatment 
records document treatment for various disorders, but do not 
document any complaints or findings of hearing loss or 
tinnitus.  A March 1952 whisper test (at separation) was 
reported as 15/15 in both ears.  The first evidence of 
hearing loss is an April 2003 audiological examination.  The 
examination report does not indicate that the hearing loss 
was incurred in or caused by service.  

The Veteran underwent a November 2007 VA examination.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran reported that he was a truck driver 
in service.  Prior to service, he spent one year working in a 
cotton mill without ear protection.  He also used a chainsaw 
and went rabbit hunting without ear protection.  After 
service, he spent another five years working in the cotton 
mill.  He stated that he used ear protection "sometimes."  
He also drove an eighteen wheeler.  The examination report 
states that there is no history of tinnitus.  

Upon examination, the right ear pure thresholds at 500 hertz, 
1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were 
measured at 60, 50, 60, 65, and 60 decibels, respectively.  
Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 
hertz, 3000 hertz, and 4000 hertz were measured at 65, 45, 
55, 65, and 60 decibels, respectively. Speech recognition 
scores were 96 percent for the each ear utilizing the 
Maryland CNC Word List.  There was borderline significant 
negative middle ear pressure with normal mobility 
bilaterally.  He was diagnosed with moderate to moderately 
severe sensorineural hearing loss.  The examiner noted the 
Veteran's normal whisper test upon separation from service; 
and he noted the Veteran's extensive non-military noise 
exposure (hunting, chainsaw, cotton mill, eighteen wheeler 
truck driver).  He opined that it was less likely than not 
that the Veteran's hearing loss was caused by or the result 
of noise exposure incurred during military service.  

The Board has considered the Veteran's testimony that his 
hearing loss and tinnitus began during service and that his 
hearing loss was considerably worse at the end of his 
service.  The Board also acknowledges the statement from the 
Veteran's sister.  However, the Veteran's testimony and his 
sister's statement are in conflict with the information 
reported by military medical personnel in the Veteran's 
service records.  The Veteran's hearing acuity was reported 
to be exactly the same at discharge from service as it was at 
entry into service.  Moreover, the service records do not 
show that the Veteran ever reported any decrease in hearing 
acuity or any tinnitus during service, although he did seek 
out medical care for unrelated disorders.  Although the 
Veteran's hearing acuity was not tested during the course of 
a VA hospitalization in June 1952 for an unrelated problem, 
routine physical examination at that time did not result in 
any mention of hearing loss or tinnitus.  The record shows no 
medical evidence of hearing loss or tinnitus until April 2003 
(51 years after service).  Moreover, the only competent 
medical opinion that addresses the issue of a possible nexus 
between hearing loss and service expressly weighs against any 
such nexus.  As such, the preponderance of the evidence 
weighs against the claims.  

Although the Veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the Veteran (or his sister) currently possesses 
a recognized degree of medical knowledge that would render 
his opinions on medical diagnoses or causation competent.  
Therefore, the Board may not rely on these recollections to 
provide the necessary nexus between service and current 
disability.  In this, and in other cases, only independent 
medical evidence may be considered to support Board findings.  
The Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The Board acknowledges the Veteran's belief that his hearing 
loss and tinnitus are related to service.  However, the 
normal hearing noted during service, the lack of any 
pertinent complaints by the Veteran during service or for 
many years after service, and the negative VA opinion all 
weigh against the Veteran's claims.  
As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for service connection for hearing loss and tinnitus 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).




ORDER

The appeal is denied.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


